EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Text of Amendment
Authorization for this examiner’s amendment was given in an interview with Hojung Cho on 27 December 2021.
The application has been amended as follows: 
Claim 1 has been amended to recite: “An isolated tumor-infiltrating cell genetically engineered to provide increased expression of a pro-inflammatory protein other than a chimeric antigen receptor (CAR), wherein the tumor-infiltrating cell is derived from a cell isolated from a solid tumor biopsy and 1s genetically engineered for expression of an exogenous nucleic acid encoding the pro-inflammatory protein; and wherein the tumor-infiltrating cell further comprises a nucleic acid encoding a matrix degrading enzyme, wherein the matrix degrading enzyme 1s chosen from a matrix metalloproteinase and plasminogen activator, wherein the cell is selected from a T cell or a natural killer (NK) cell, and wherein the pro- inflammatory protein encoded by the exogenous nucleic acid comprises 
a. an IL-21 cytokine; 
b. a chemokine chosen from RANTES, IP-10, CXCL9, and CXCL10; or 
c. a fusion protein comprising any of the foregoing cytokines and chemokines.
In claim 66, the phrase “an effective regime of” has been deleted.
In claim 68, the first occurrence of “comprise” has been changed to --comprises--.

Claims 4, 8, 55, 57, 60 and 67 have been allowed as recited in the claim set entered 27 September 2021.
Claims 11, 61-65 and 69-71 have been canceled.

Election/Restrictions
Claims 1, 4, 8, 55 and 57 are directed to an allowable product. Claim 60, drawn to a previously withdrawn species, is hereby rejoined. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 66-68, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement and the restriction requirement as set forth in the Office action mailed on 14 May 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, and in view of the amendments above, claims 1, 4, 8, 55, 57, 60 and 66-68 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763. The examiner can normally be reached M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. D. SCHULTZ
Primary Examiner
Art Unit 1633